AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv, (For Offenses Committed On or After November 1, 1987)

Armando Martinez-Huerta Case Number: 3:19-mj-24267

' Craig Joseph
Defendant’s Attorn

 

 

REGISTRATION NO. 91125298

  
 

 

 

 

 

 

 

THE DEFENDANT: 7 OCT 8
pleaded guilty to count(s) 1 of Complaint ertnnnet nee
: CLERN Ae:

C1 was found guilty to count(s) SOUTHS O18 ANIA |
after a plea of not guilty. , - emesis ac nnpaenirites eat j4vawenenegrie ttt t
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not t guulty on n count(s) |
CJ Count(s) : dismissed on the motion of the United States.
IMPRISONMENT |

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of
- \y
A TIME SERVED CL) days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
C] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 31, 2019
Date of Imposition of Sentence

UL Pos CANKSN
Received “” dn ~ v fos

DUSM Nem HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

 

 

Clerk’s Office Copy | 3:19-mj-24267

 
